DETAILED ACTION
Applicant’s amendment and arguments filed June 22, 2021 are acknowledged.
Claims 1 and 8 have been amended.
Claims 7 and 21 are cancelled.  
Claims 1-6 and 8-20 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on July 28, 2021 has been considered by the Examiner and made of record in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Frame on September 17, 2021.
The application has been amended as follows: 
In the Claims
In claim 1, the claim has been amended as follows:
An early packet detector for use with a system having a WIFI controller and a lower-power network controller, the early packet detector comprising: 
a signal processor configured to: 

determine a phase of each set of I and Q signals; 
calculate a frequency associated with each set of I and Q signals; 
subtract a carrier frequency from each frequency to create a plurality of data points; 
assign a value to each of the plurality of data points, wherein the value is proportional to a frequency of the data point minus the carrier frequency; 
detect a 2FSK signature based on the value assigned to each of the plurality of data points by comparing each of the plurality of data points to a predetermined range of frequencies; and
 output a request signal if a 2FSK signature is detected.

In claim 9, the claim has been amended as follows:
A system comprising: 
the early packet detector of claim 1 to detect a lower-power network signal on a shared medium and assert a request signal for a predetermined duration in response to the detection;
a WIFI controller, comprising an aggregate request signal used as an input to request exclusive access to the shared medium and a grant signal used as an output indicating that the exclusive access to the shared medium has been granted; and
a lower-power network controller, comprising a processing unit and an associated memory element, wherein the lower-power network controller is configured 


Response to Arguments and Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
Applicant’s arguments, filed June 22, 2021, with respect to the previous rejection(s) based on the combination of He and Rey have been fully considered and are persuasive, illustrating how the claims, as presently amended, distinguish from each of the cited references and their proposed combinations.  Therefore, the rejection has been withdrawn, and the claims are allowed over the prior art of record.
The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, calculating a frequency associated with each set of I and Q signals and subtracting a carrier frequency from each frequency to create a plurality of data points; assigning a value to each of the plurality of data points, wherein the value is proportional to a frequency of the data point minus a carrier frequency; and detecting a 2FSK signature based on the value assigned to each of the plurality of data points by comparing each of the plurality of data points to a predetermined range of frequencies and outputting a request signal if a 2FSK signature is detected, and distinguishes from the prior art of record when considered in combination with the other 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 17, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477